Citation Nr: 1024684	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  00-02 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marines Corps Reserves 
from 1960 to 1963.  He had three periods of active duty for 
training:  July 1960 to January 1961, June 1961 to July 1961, and 
June 16, 1962 to June 30, 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

Procedural history

In October 1964, the Veteran filed a claim seeking entitlement to 
service connection for a low back disability.  In a November 1964 
rating decision, the RO denied the claim.  The Veteran appealed 
the November 1964 rating decision and the Board denied his claim 
in a June 1965 decision.

In November 1998, the Veteran sought to reopen his claim of 
service connection for a low back disability.  The RO denied the 
claim in a November 1999 rating decision, finding that new and 
material evidence had not been received.  The Veteran disagreed 
with that decision and perfected his appeal by filing a timely 
substantive appeal [VA Form 9] in February 2000.  The Veteran 
testified at a personal hearing before a RO hearing officer in 
April 2000.  A transcript of that hearing has been obtained and 
associated with the Veteran's VA claims folder.

In March 2001, the Board reopened the Veteran's claim and 
remanded the case for further evidentiary development.  The case 
was returned to the Board where it was denied on a de novo basis 
in a January 2003 decision.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims 
(the Court).

In a Memorandum Decision dated April 25, 2006, the Court vacated 
the Board's decision and remanded the case.  The VA subsequently 
filed an appeal of the Court's decision.  In a January 10, 2008 
Order of the United States Court of Appeals for the Federal 
Circuit, the Court's April 2006 Memorandum Decision was upheld.  
The Veteran's VA claims folder was subsequently returned to the 
Board.  
In August 2008, the Board again remanded the Veteran's claim for 
further development.  The VA Appeals Management Center (AMC) 
continued the previous denial in a January 2009 supplemental 
statement of the case (SSOC).  The Veteran's VA claims folder was 
returned to the Board for further appellate proceedings.

In March 2010, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 C.F.R. 
§ 20.901(a) (2009).  The requested opinion has been provided and 
has been associated with the Veteran's VA claims folder.  The VHA 
opinion has been provided to the Veteran and his representative.  
The Veteran was afforded 60 days to provide additional argument 
or evidence.  The Veteran's representative submitted additional 
argument on the Veteran's behalf in a June 2010 statement.


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that the 
Veteran's spondylolisthesis of the lumbosacral spine is a 
congenital defect which pre-existed his military service.

2.  The competent medical evidence demonstrates that the 
Veteran's pre-existing low back disability was aggravated during 
his military service beyond the natural progression of the 
disease.


CONCLUSIONS OF LAW

1.  The Veteran is not entitled to the presumption of soundness 
upon entry into service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 
38 C.F.R. § 3.304 (2009); Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).

2.  The Veteran's pre-existing low back disability was aggravated 
by his active military service.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2009); VAOPGCPREC 3-03 (July 16, 2003); Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a low 
back disability, which he contends was incurred during his 
military service.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. § 5103, 5103A (West 
2002).

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in October 2008.  The Board need not, 
however, discuss the sufficiency of either the VCAA notice letter 
or VA's development of the claim in light of the fact that the 
Board is granting the claim.  Thus, any potential error on the 
part of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefit sought on appeal.

The Board further notes that the Veteran received proper notice 
as to degree of disability and effective date in the October 2008 
letter, as required by the decision of the United States Court of 
Appeals for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).
Accordingly, the Board will proceed to a decision as to the issue 
on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

"Active military service" is defined, in part, as active duty and 
any period of active duty for training (ACDUTRA).  See 38 
U.S.C.A. § 101(24) (West 2002); see also Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

Service connection - congenital defects

Congenital or developmental defects are not diseases or injuries 
within the meaning of the applicable legislation.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2009); see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996) and cases cited therein.

Generally, a congenital disease or defect is not service 
connectable as a matter of express VA regulation.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2009).  The only possible exception is if there 
is evidence of additional disability due to aggravation during 
service of the congenital disease, but not defect, by 
superimposed disease or injury.  See VAOPGCPREC 82-90 [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted aggravation 
of the condition].; see also Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90; and VAOPGCPREC 11-99.


Presumption of soundness and aggravation

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  
See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. 
§ 3.306 (2009).  "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999) [noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, is 
a lower burden to satisfy than that of "clear and unmistakable 
evidence"].  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  See Cotant v. West, 17 
Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 
331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) 
(2009).
A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of a 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2009).

A finding of aggravation is not appropriate in cases where the 
evidence specifically shows that the increase is due to the 
natural progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during service 
are not sufficient to be considered aggravation of the disease 
unless the underlying condition, as contrasted to symptoms, 
worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis

(i.)  Presumption of soundness

For reasons expressed immediately below, the Board finds that the 
evidence of record clearly and unmistakably establishes that the 
Veteran has spondylolisthesis of the lumbosacral spine which pre-
existed his military service.

Initially, the Board recognizes that the Veteran's March 1960 
service enlistment examination and two subsequent physical 
examinations in July 1960 and December 1960 were absent any 
indication of musculoskeletal abnormalities.

In a December 1962 letter, Dr. W. C. D. indicated that the 
Veteran was under his care for treatment of a chronic low back 
condition and was diagnosed with a lumbo-pelvic postural fault, 
represented by low right sacral base and compensatory right upper 
lumbar scoliosis, and moderate anterior spondylolisthesis of L-5 
on S-1.  These findings were confirmed by a January 1963 medical 
examination report which indicated that the Veteran was 
disqualified from further Marine Corps Reserve service based on 
history, findings, and X-ray evidence of spondylolisthesis with 
symptoms and likelihood of recurrence on the basis of mechanical 
instability.  See the service treatment record dated January 
1963.
Notably, in a VA neurological evaluation dated February 2002, the 
examiner indicated that "given the X-ray findings along with 
several notations in the chart of a chronic condition lasting for 
three years. . . [the Veteran] had a back problem for a long 
period of time, i.e., prior to service..."  

Accordingly, based upon the medical evidence which showed that 
the Veteran was diagnosed with spondylolisthesis of the 
lumbosacral spine, the Board requested a VHA medical opinion in 
March 2010 in order to determine whether the Veteran suffered 
from a congenital disease or defect which pre-existed his 
military service.  Crucially, in an opinion dated March 2010, the 
VHA examiner determined that "there is a congenital disease 
component to the Veteran's spondylolisthesis which 'clearly and 
unmistakably' pre-existed his military service."

The March 2010 VHA examiner's opinion appears to have been based 
upon thorough review of the record and thoughtful analysis of the 
Veteran's entire history and current medical conditions.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value 
of a physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to support 
his opinion"].  Moreover, there is no competent medical evidence 
to contradict the conclusions of the March 2010 VHA examiner 
concerning the pre-existence of a congenital disability of the 
low back.

Accordingly, the medical evidence clearly demonstrates that the 
Veteran is diagnosed with a congenital disease of the low back 
which undoubtedly pre-existed his active military service.  See 
38 U.S.C.A. §§ 1111, 1132 (West 2002).  As such, the presumption 
of soundness on enlistment has been rebutted.

(ii.)  Aggravation

If, as here, the presumption of soundness is rebutted, the Board 
must then address the matter of whether the presumption of 
aggravation has been rebutted by clear and unmistakable 
evidence.   As indicated above, a congenital disease or defect is 
generally not service connectable as a matter of express VA 
regulation.  See 
38 C.F.R. §§ 3.303(c), 4.9 (2009).  The only exception is if 
there is evidence of additional disability due to aggravation 
during service of the congenital disease, but not defect, by 
superimposed disease or injury.  See VAOPGCPREC 82-90.  Thus, the 
Board will move on to a discussion of aggravation.  

A pre-existing disability will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. 
§ 3.306 (2009).  After a thorough review of the record, the Board 
finds that the competent medical evidence demonstrates that the 
Veteran's pre-existing spondylolisthesis of the low back was 
permanently worsened beyond the natural progression of the 
disease due to his active military service.

The Veteran has alleged that he suffered a back injury during his 
active duty for training as a result of lifting heavy metal coils 
as part of his military duties on June 30, 1962.  See, e.g., the 
April 2000 RO hearing transcript.  While the Veteran claims to 
have sought medical treatment the day following the incident, his 
service treatment records do not document any such treatment or 
pursuit of treatment.  Additionally, the Veteran has stated that 
he was treated by a private neurosurgeon in the week following 
the incident; however, no record of any such treatment has been 
located.  See id.

As indicated above, private treatment records dated from six 
months subsequent to the alleged injury show that the Veteran was 
being treated for a chronic low back condition.  See the letter 
from Dr. W. C. D. dated December 1962.  Additionally, a January 
1963 medical examination report reveals that the Veteran was 
disqualified from further Marine Corps Reserve service due to his 
back disability.  Moreover, a subsequent orthopedic examination 
found the Veteran to be unfit for service due to low back pain of 
three year duration which rendered him unable to do heavy lifting 
or to stand for over five to ten minutes without pain.  See the 
March 1963 examination report.

There are several competing medical opinions of record as to the 
issue of medical nexus between the Veteran's currently diagnosed 
low back disability and his military service.  See the October 
1999 letter from Dr. C.M.C., the February 2002 VA orthopedic 
examination, and the February 2002 VA neurological examination.  
However, there is only one competent medical opinion of record as 
to the crucial question of whether the Veteran's pre-existing 
congenital low back disability was aggravated during service.  
Specifically, the March 2010 VHA examiner reviewed the entire 
record and concluded, "[b]ased on my review of the 
documentation, it is possible that the Veteran's duties during 
military service contributed to an aggravation and chronic 
worsening with permanent increase in severity of his disease 
process.  Therefore, there would not be 'clear and unmistakable 
evidence' that his pre-existing disorder was not aggravated 
during his military service."  

The March 2010 VHA examiner further opined that "it is 'at least 
as likely as not' that the Veteran's current lumbosacral 
disability was aggravated due to his active duty training, 
including but not limited to the June 30, 1962 lifting 
incident."  He explained, "I did not see any substantial 
evidence of competing theories regarding causation, such as 
evidence of civilian injuries, previous pre-military treatments 
or pre-military occupational risks, etc.  What has been 
documented is predominantly a disbelief in the relatively slow 
progression of presentation. However, to those of us who have 
treated this condition frequently, it is really a common, if not 
the most common presentation."  He continued, "[r]ecognition of 
previous bouts of relatively minor pain and then a 'straw that 
broke the camel's back' event, followed by progression is 
commonplace.  The spine is only relatively unstable, not grossly 
unstable, so an acute hospitalization or other profound marker of 
severity is uncommon."  

The March 2010 VHA opinion appears to have been based upon 
thorough review of the record and thoughtful analysis of the 
Veteran's entire history and current medical condition.  See 
Bloom, supra.  Moreover, the VHA opinion is consistent with the 
medical evidence of record which documents the Veteran's 
treatment for chronic low back pain in December 1962 and nearly 
continuously thereafter.  Additionally, there is no competent 
medical evidence to contradict the VHA opinion as to the issue of 
aggravation.  
In sum, the competent evidence of record demonstrates that the 
Veteran's pre-existing congenital low back disability was 
permanently aggravated as a result of his active military 
service.  For the reasons and bases expressed above, the Board 
finds that the Veteran's pre-existing low back disability was 
aggravated beyond the normal progression of the disease during 
service.  The benefit sought on appeal is therefore granted.

Additional comment

The Board wishes to make it clear that service connection is 
granted only for disability resulting from in-service aggravation 
of the pre-existing low back disability.  It is not the Board's 
responsibility to determine the degree of aggravation in the 
first instance.  See 38 C.F.R. § 4.22 (2009).


ORDER

Service connection for low back disability is granted.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


